382 F.2d 1020
UNITED STATES of Americav.Marvin Vondon HART, Jr., Appellant.
No. 16286.
United States Court of Appeals Third Circuit.
Argued Sept. 11, 1967.Decided Oct. 26, 1967.

Mercer D. Tate, Ringe & Tate, Philadelphia, Pa., for appellant.
Sebastian E. Pagliese, Asst. U.S. Atty., Pittsburgh, Pa.  (Gustave Diamond, U.S. Atty., George E. Schumacher, Asst. U.S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The defendant was found guilty on an indictment charging him with failure to report to his Draft Board for instructions to proceed to his assigned place of employment for civilian work following his classification as a conscientious objector.


2
On this appeal the defendant challenges the Draft Board's denial to grant him a ministerial classification and the validity of the Draft Board's order to report for civilian work.


3
On review of the record we find no error in the Draft Board's denial of a ministerial classification.  Further, we do not subscribe to the defendant's contention that the Board was without power to direct him to report to it for assignment to civilian work.


4
The judgment of sentence will be affirmed.


5
We note our appreciation of the indefatigable and able representation of the defendant by Mercer D. Tate, court-appointed counsel.